Citation Nr: 1730380	
Decision Date: 07/31/17    Archive Date: 08/04/17

DOCKET NO.  10-32 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for a right arm neurological disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran had active service from June 1956 to June 1960.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a October 2009 rating decision of the Roanoke, Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA) which denied compensation under the provisions of 38 U.S.C.A. § 1151 for right arm permanent nerve damage.  In March 2016 and November 2016, the Board remanded the claim to schedule a videoconference hearing before a Veterans Law Judge.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).  


REMAND

The Veteran was scheduled for an April 28, 2017, videoconference hearing before a Veterans Law Judge.  On April 27, 2017, the Veteran informed VA that he was unable to attend the scheduled Board hearing due to illness and requested that the hearing be rescheduled.  The requested Board hearing has not been rescheduled.  The Board finds that good cause has been presented for not attending the hearing.

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c) (2016).  Expedited handling is requested.  

Schedule the Veteran for a videoconference hearing before a Veterans Law Judge.  Notify the Veteran of the date, time, and location of the hearing.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).  

